I agree with the conclusion reached by Judge WALKER, that appellants' motion for rehearing should be overruled. I have no doubt of the correctness of our holding on any point save the contention made by appellant L. Q. Van Deventer that we were in error in holding that his record shows, as a matter of law, that he ratified the mineral lease executed by his mother and sister to the Gulf Production Company, dated January 19, 1920. As to this contention, the exhaustive and strong written argument presented by counsel for the motion has caused some doubt. In the light of this argument, I have again reviewed the record, and still conclude that our original opinion on this point was correct.